Citation Nr: 0426155	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  97-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Entitlement to service connection for joint pains due to 
an undiagnosed illness.

3.  Entitlement to service connection for light sensitivity 
due to an undiagnosed illness.

4.  Entitlement to service connection for folliculitis 
(formerly rated as skin rash due to undiagnosed illness).

5.  Entitlement to service connection for an undiagnosed 
illness manifested by sores.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by a respiratory disorder.

7.  Entitlement to service connection for tension headaches 
(previously considered as headaches due to an undiagnosed 
illness).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1985 to April 1988 
and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board notes that the RO, in its' October 1999 
supplemental statement of the case, indicated that it had 
obtained a copy of the veteran's vocational rehabilitation 
file in conjunction with her claim.  The RO made reference to 
the findings in the file several times in the SSOC.  This 
file is not available for review.  Under Bell v. Derwinski, 2 
Vet. App. 611 (1992), VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees.  Id. at 612-13.  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record." Id. at 613.  If such material could be determinative 
of the claim, a remand for readjudication is in order.  Dunn 
v. West, 11 Vet. App. 462, 466 (1998).

With regard to the veteran's claim of service connection for 
undiagnosed illnesses, the Board notes that the veteran has 
been scheduled for VA examinations on several occasions and 
has failed to report for the examinations.  However, the time 
between when the letters are dated and when the examinations 
are actually scheduled is less than one week's time.  
Moreover, there is a question as to the veteran's current 
address, as the place where the notices for the examinations 
were sent and the place where the last several 
correspondences have been sent are different.  A copy of the 
notice of the examinations must be placed in the claims 
folder.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for PTSD, joint pains, light sensitivity, 
folliculitis, sores, skin disorders, 
respiratory problems, or headaches.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should obtain the veteran's VA 
Vocational Rehabilitation and counseling 
folders and associate these documents 
with the claims file.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any current skin 
disorder/rash/sores.  The claims folder 
must be made available to the examiner.  
All necessary tests should be performed.  
The examiner should be requested to state 
whether it is at least as likely as not 
that the veteran has objective 
indications of the claimed symptoms and, 
if so, whether the symptoms are 
attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether the veteran's 
symptoms/identified disabilities are 
attributable to her service, including as 
a result of her being in the Persian 
Gulf.  The rationale for all opinions 
expressed should be set forth.  

5.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any current 
respiratory problems.  The claims folder 
must be made available to the examiner.  
All necessary tests should be performed.  
The examiner should be requested to state 
whether it is at least as likely as not 
that the veteran has objective 
indications of the claimed symptoms, and, 
if so, whether the symptoms are 
attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether the veteran's 
symptoms/identified disabilities are 
attributable to her service, including as 
a result of her being in the Persian 
Gulf.  The rationale for all opinions 
expressed should be set forth.

6.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any current light 
sensitivity.  The claims folder must be 
made available to the examiner.  All 
necessary tests should be performed.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that the veteran has objective 
indications of the claimed symptoms and, 
if so, whether the symptoms are 
attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether the veteran's 
symptoms/identified disabilities are 
attributable to her service, including as 
a result of her being in the Persian 
Gulf.  The rationale for all opinions 
expressed should be set forth.  

7.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any joint pain.  The 
claims folder must be made available to 
the examiner.  All necessary tests should 
be performed.  The examiner should be 
requested to state whether it is at least 
as likely as not that the veteran has 
objective indications of the claimed 
symptoms and, if so, whether the symptoms 
are attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether the veteran's 
symptoms/identified disabilities are 
attributable to her service, including as 
a result of her being in the Persian 
Gulf.  The rationale for all opinions 
expressed should be set forth.  

8.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any headaches.  The 
claims folder must be made available to 
and be reviewed by the examiner.  All 
necessary tests should be performed.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that the veteran has objective 
indications of the claimed symptoms and, 
if so, whether the symptoms are 
attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether the veteran's 
symptoms/identified disabilities are 
attributable to her service, including as 
a result of her being in the Persian 
Gulf.  The rationale for all opinions 
expressed should be set forth.

9.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of severity of her 
PTSD.  All appropriate tests and studies, 
including psychological testing, should 
be performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file should be made available 
to the examiner.  The examiner is 
requested to assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the veteran's service-
connected PTSD or other psychiatric 
disability that the examiner finds is 
related to PTSD.  It is imperative that 
the examiner include a definition of the 
numerical code assigned under DSM-IV.

The examiner is also requested to render 
an opinion as to whether the veteran is 
unemployable as a result of her PTSD.

10.  Pursuant to 38 C.F.R. § 3.655 
(2003), when a claimant fails to report 
for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
claimant pursuing an original, reopened 
or claim for an increase without good 
cause fails to report for examination, 
the claim will be denied.  This Remand 
serves as notice of the regulation.

11.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




